Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-13 are presented for examination.
Allowable Subject Matter
2. 	Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The allowability of the claims 1-13, resides, at least in part, in that closest prior art of Nakagawa et al. (US 2013/0111416) discloses a design data optimization method includes forming an angular aperture model, in first design data including a first and a second line patterns indicating an interconnect layout, based on an angular aperture between the first line pattern in which a conversion difference prediction point is set in a vertical direction and the second line pattern, see abstract; however, the prior art does not disclose or suggest, alone or in combination, the processing performed on the first sample based on a target processing output that is the first processing output as a target, the first model, and the second model, and  100the sample includes a first surface formed at a first height when viewed from a sample surface, a second surface formed at a second height higher than the first height, and a plurality of inflow parts which allow a particle for performing processing on the first surface to flow between the first surface and the second surface; in combination with the other elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tinnemans related to determining one or more optimized values of an operational parameter of a sensor system configured to measure a property of a substrat.
Wakita related to circuit simulation device for, by using pieces of information related to the element structures and electric characteristics of a plurality of semiconductor elements, predicting the dispersion of circuit characteristics caused by differences of the element structures and the electric characteristics from design value.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/KIDEST BAHTA/Primary Examiner, Art Unit 2119